DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 10/27/2021 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). Examiner fully addresses below any arguments that were not rendered moot.
Claim Rejections - 35 USC § 102
Summary of Arguments:
Regarding claims 1 and 12 Applicant argues that In paragraph [0115], Yoon describes that "While displaying the parking position marker, the controller 170 determines whether the vehicle is stopped in operation S107." That is, it is disclosed that displaying the surrounding image with the parking position marker (first assistance image) superimposed on the surrounding image at a position of the empty parking space in the surrounding image even before it is determined that the host vehicle is stopped (in a case where the host vehicle is not at a standstill).
Examiner’s Response: 
Examiner respectfully disagrees. Regarding claims 1 and 12, Examiner contends the applicant is arguing a rejection the Examiner never made. Examiner did not map the “parking position marker” of Yoon to the “first assistance image” as alleged by the applicant. The rejection clearly indicated the invention first assistance image as the “parking position marker setting-available S0” (Yoon- ¶0050, fig. 2) not the “parking position marker” (see Non-Final Rejection mailed on 08/03/2021, page 3).
Accordingly, Examiner maintains the Yoon as a valid prior reference.

Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claims 2 Applicant argues that Hall makes no disclosure or suggestion about the timing to display the assistance image on the displays 50. Therefore, Hall does not teach the subject matter of claim 2, which requires "in a case where an empty parking space around the host vehicle has been detected when the host vehicle is not at a standstill, displaying the surrounding image with an assistance image superimposed on the surrounding image at a position different from a position of the empty parking space in the surrounding image, the assistance image indicating that the empty parking space has been detected."
Examiner’s Response: 
Examiner respectfully disagrees. Regarding claim 2, Examiner contends fig. 12 along with column 14 line 18-39 of Hall teaches the limitation “displaying the surrounding image with an assistance image superimposed on the surrounding image at a position different from a position of the empty parking space in the surrounding image”. In figure 12 of Hall, a “+” sign is disposed on the occupied parking position (i.e. a position different from a position of the empty parking space in the surrounding image) thereby differentiating from the open spaces are not marked by a “+” sign.
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations 
Accordingly, Examiner maintains the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 is now dependent on claim 2. Claim 2 recites “in a case where an empty parking space around the host vehicle has been detected when the host vehicle is not at a standstill, displaying the surrounding image with an assistance image superimposed on the surrounding image at a position different from a position of the empty parking space in the surrounding image”. Claim 11 seems to contradict “when the host vehicle is not at a standstill, displaying the surrounding image with an assistance image superimposed on the surrounding image” by reciting “in a case where the host vehicle is determined to not be at a standstill, displaying the surrounding image without the first assistance image superimposed on the surrounding image”. Furthermore, it is now ambiguous whether the “first assistance message” of claim 11 has for 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 1, 8, 9 and 12 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Yoon Dae Joong et al. [US 20170096167 A1: already of record] in view of Yanagawa Hirohiko et al. [US 20030165255 A1: already of record].
Regarding claim 1, Yoon teaches:
1. (Currently amended) A parking assistance method for a parking assistance device (i.e. A parking guidance apparatus- Abstract) that detects an empty parking space around a host vehicle (i.e. determining a parking-available area within the AVM image- ¶0014) and displays a first assistance image at a position of the empty parking space in a surrounding image that is a view of an area including the host vehicle from above, the first assistance image indicating the empty parking space, the parking assistance method comprising: 
determining whether the host vehicle has stopped (i.e. the controller 170 determines whether the vehicle is stopped in operation S107- ¶0115); and
in a case where the host vehicle is determined to be stopped (i.e. When the vehicle stops- ¶0051), displaying the surrounding image with the first assistance image (i.e. a parking position marker setting-available area S0- ¶0050, fig. 2) superimposed on the surrounding image at a position of the empty parking space in the surrounding image (i.e. When the vehicle stops, the controller 170 determines the parking-available area in which the parking position marker is positioned, as the target parking slot. In other words, as illustrated in FIG. 2A, the controller 170 sets a parking position marker setting-available area S0 in which the parking position marker M1 may be positioned within a parking slot. When the parking position marker M1 is disposed within the parking position marker setting-available area S0, the controller 170 sets the corresponding parking slot as the target parking slot- ¶0050... Thereafter, when the vehicle moves to the position at which the vehicle is able to enter the target parking slot, the controller 170 guides the driver to turn the steering wheel full turn in the opposite direction to park the vehicle in the target parking slot- ¶0054) (Notes: This part of the claim is contingent in nature and is given the broadest reasonable interpretation according to MPEP 2111.04 II).
However, Yoon does not teach explicitly:
in a case where the host vehicle is determined to not be stopped, displaying the surrounding image without the first assistance image superimposed on the surrounding image.  
In the same field of endeavor, Yanagawa teaches:
in a case where the host vehicle is determined to not be stopped, displaying the surrounding image without the first assistance image superimposed on the surrounding image (i.e. For example, processing may be started when the vehicle speed is 10 km/h, and processing executed to display a bird's-eye view image for as long as the vehicle speed remains below this speed- ¶0104) (Notes: This part of the claim is contingent in nature and is given the broadest reasonable interpretation according to MPEP 2111.04 II). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Yoon with the teachings of Yanagawa to display a bird's-eye view image continuously, without being reset, even if the shift position changes in the course of a parking operation (Yanagawa- ¶0104).

Regarding claim 8, Yoon teaches all the limitations of claim 1.
However, Yoon does not teach explicitly:
wherein after the first assistance image is displayed, the first assistance image remains displayed until a speed of the host vehicle becomes higher than or equal to a specified speed.  
In the same field of endeavor, Yanagawa teaches:
wherein after the first assistance image is displayed, the first assistance image remains displayed until a speed of the host vehicle (i.e. 10km/h) becomes higher than or equal to a specified (i.e. For example, processing may be started when the vehicle speed is 10 km/h, and processing executed to display a bird's-eye view image for as long as the vehicle speed remains below this speed- ¶0104).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Yoon with the teachings of Yanagawa to display a bird's-eye view image continuously, without being reset, even if the shift position changes in the course of a parking operation (Yanagawa- ¶0104).

Regarding claim 9, Yoon and Yanagawa teach all the limitations of claim 8.
However, Yoon does not teach explicitly:
wherein after the first assistance image is displayed, in a case where the speed of the host vehicle becomes higher than or equal to the specified speed, displaying the first assistance image is prohibited.
In the same field of endeavor, Yanagawa teaches:
wherein after the first assistance image is displayed, in a case where the speed of the host vehicle becomes higher than or equal to the specified speed, displaying the first assistance image is prohibited (i.e. For example, processing may be started when the vehicle speed is 10 km/h, and processing executed to display a bird's-eye view image for as long as the vehicle speed remains below this speed- ¶0104). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Yoon with the teachings of Yanagawa to display a bird's-eye view image continuously, without being reset, even if the shift position changes in the course of a parking operation (Yanagawa- ¶0104).

Regarding claim 12, apparatus claim 12 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore apparatus claim 12 corresponds to method claim 1, and is rejected for the same reason of obviousness as used above.

Claim 2 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Kadowaki Jun et al. [US 20130060421 A1: already of record] in view of Hall Brett O. [US 6340935 B1: already of record].
 Regarding claim 2, Kadowaki teaches:
2. (Original) A parking assistance method for a parking assistance device (i.e. A parking assistance apparatus- Abstract) that detects an empty parking space around a host vehicle (i.e. a region detector capable of detecting a plurality of possible parking regions where a vehicle can park- Abstract) and displays a first assistance image in a surrounding image that is a view of an area including the host vehicle from above (i.e. FIG. 5 uses a bird's-eye view to show an example in which "open regions" are detected while the vehicle 90 traverses a route in the parking lot of a shopping center or the like, for example- ¶0057), the first assistance image indicating that there is the empty parking space (i.e. a photographic image of the scenery surrounding the vehicle including the possible parking regions is displayed on a monitor device- Abstract), the parking assistance method comprising: 
in a case where an empty parking space around the host vehicle (i.e. Spaces devoid of parked vehicles 100- ¶0057) has been detected when the host vehicle is not at a standstill, the assistance image indicating that the empty parking space has been detected (i.e. FIG. 5 uses a bird's-eye view to show an example in which "open regions" are detected while the vehicle 90 traverses a route in the parking lot of a shopping center or the like, for example. Spaces devoid of parked vehicles 100, e.g., spaces between two parked vehicles 100 parked in adjacent parking spots are theoretically detected as open regions- ¶0057) (Notes: This part of the claim is contingent in nature and is given the broadest reasonable interpretation according to MPEP 2111.04 II).  
However, Kadowaki does not teach explicitly:
	displaying the surrounding image with an assistance image superimposed on the surrounding image at a position different from a position of the empty parking space in the surrounding image.
In the same field of endeavor, Brett teaches:
	displaying the surrounding image with an assistance image superimposed on the surrounding image at a position different from a position of the empty parking space (i.e. Without such labels the variable message displays 50 will simply show the total number of open spaces- Col 7, line 24-26) in the surrounding image (see fig. 12… The motorist can be directed to available parking spaces using the monitor 240 within the vehicle possessing the GPS or with the display 50- Col 14, line 18-39).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Kadowaki with the teachings of Brett to provide improved parking for business patrons at malls and shopping areas, airports, employees, downtown areas, and large public events (Brett- Col 1, line 43-54).

Claims 3 and 6 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Yoon Dae Joong et al. [US 20170096167 A1: already of record] in view of Yanagawa Hirohiko et al. [US 20030165255 A1: already of record] further in view of Yushio Yasuhisa et al. [US 20050173523 A1: already of record].
Regarding claim 3, Yoon and Yanagawa teach all the limitations of claim 1.
However, Yoon and Yanagawa do not teach explicitly:
wherein it is determined whether a speed of the host vehicle is 0, and in a case where the speed of the host vehicle is 0, it is determined that the host vehicle has stopped.

wherein it is determined whether a speed of the host vehicle is 0, and in a case where the speed of the host vehicle is 0, it is determined that the host vehicle has stopped (i.e. The vehicle speed sensor can determine the time or duration of the vehicle-stop state by handling the time, for which the detected vehicle speed is zero, as the vehicle-stop time- ¶0060)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Yoon and Yanagawa with the teaching of Yushio to improve the driver's environmental awareness (Yushio- ¶0042).

Regarding claim 6, Yoon and Yanagawa teach all the limitations of claim 1.
However, Yoon and Yanagawa do not teach explicitly:
wherein it is determined whether a speed of the host vehicle is lower than or equal to a specified speed set in advance, and in a case where it is determined that the speed of the host vehicle is lower than or equal to the specified speed, it is determined that the host vehicle has stopped. 
In the same field of endeavor, Yushio teaches:
wherein it is determined whether a speed of the host vehicle is lower than or equal to a specified speed (i.e. zero- ¶0060) set in advance, and in a case where it is determined that the speed of the host vehicle is lower than or equal to the specified speed, it is determined that the host vehicle has stopped (i.e. The vehicle speed sensor can determine the time or duration of the vehicle-stop state by handling the time, for which the detected vehicle speed is zero, as the vehicle-stop time- ¶0060)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Yoon and Yanagawa with the teaching of Yushio to improve the driver's environmental awareness (Yushio- ¶0042).


Claims 4 and 5 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Yoon Dae Joong et al. [US 20170096167 A1] in view of Yanagawa Hirohiko et al. [US 20030165255 A1: already of record] further in view of Kusunoki Kiichi [US 20070119647 A1: already of record].
Regarding claim 4, Yoon and Yangawas teaches all the limitations of claim 1.
However, Yoon and Yangawas do not teach explicitly:
wherein it is determined whether a parking brake of the host vehicle is applied, and in a case where the parking brake is applied, it is determined that the host vehicle has stopped.
In the same field of endeavor, Kusunoki teaches:
wherein it is determined whether a parking brake of the host vehicle is applied, and in a case where the parking brake is applied, it is determined that the host vehicle has stopped (i.e. The non-moving state of the vehicle is performed as follows: it is considered stopped if at least one of the following conditions is true: zero vehicle speed indicator by vehicle speed sensor 21, detection of the parked or neutral position of shift position sensor 25, or parking brake switch 27 on. If all of the aforementioned conditions are not true, the vehicle is considered to be moving- ¶0045).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Yoon and Yangawas with the teachings of Yoon to reduce the cost of the automatic driving position adjustment system (Kusunoki - ¶0081).

Regarding claim 5, Yoon and Yangawas teach all the limitations of claim 1.
However, Yoon and Yangawas do not teach explicitly:
wherein it is determined whether a shift lever of the host vehicle is at a park position, and in a case where the shift lever is at the park position, it is determined that the host vehicle has stopped. 
In the same field of endeavor, Kusunoki teaches:
(i.e. The non-moving state of the vehicle is performed as follows: it is considered stopped if at least one of the following conditions is true: zero vehicle speed indicator by vehicle speed sensor 21, detection of the parked or neutral position of shift position sensor 25, or parking brake switch 27 on. If all of the aforementioned conditions are not true, the vehicle is considered to be moving- ¶0045).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Yoon and Yangawas with the teachings of Kusunoki to reduce the cost of the automatic driving position adjustment system (Kusunoki - ¶0081).


Claim 7 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Yoon Dae Joong et al. [US 20170096167 A1] in view of Yanagawa Hirohiko et al. [US 20030165255 A1: already of record] further in view of Kikuchi Masahiko et al. [JP 2014125195 A: already of record].
Regarding claim 7, Yoon and Yangawas teach all the limitations of claim 1.
However, Yoon and Yangawas do not teach explicitly:
wherein it is determined whether a speed of the host vehicle is lower than or equal to a specified speed set in advance, in a case where it is determined that the speed of the host vehicle is lower than or equal to the specified speed, it is determined whether deceleration operation is being performed in the host vehicle, and in a case where it is determined that the deceleration operation is being performed, it is estimated that the host vehicle is stopping, and it is determined that the host vehicle has stopped.  
In the same field of endeavor, Kikuchi teaches:
(i.e. predetermined speed- ¶0044), it is determined whether deceleration operation is being performed in the host vehicle, and in a case where it is determined that the deceleration operation is being performed (i.e. vehicle speed decreases- ¶0044), it is estimated that the host vehicle is stopping, and it is determined that the host vehicle has stopped (i.e. it is preferable to calculate the recommendation degree at a timing at which the vehicle is traveling below the predetermined speed and a state in which the target parking space is specified (a state in which the parking assist process can be executed) is obtained. This is because it is possible to estimate a timing at which the vehicle speed decreases as a timing at which the target parking space is selected because the vehicle speed decreases and the target parking space is selected- ¶044).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Yoon and Yangawas with the teachings of Kikushi to reduce the judgment of a driver and the load of an input operation when executing a parking assist operation (Kikushi- ¶0005).


Claim 10 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Kadowaki Jun et al. [US 20130060421 A1: already of record] in view of Hall Brett O. [US 6340935 B1: already of record] in view of Toshiaki Takahashi et al. [US 20030197660 A1: already of record].
Regarding claim 10, Kadowaki and Brett all the limitations of claim 2.
However, Kadowaki and Brett not teach explicitly:
wherein in a case where the host vehicle has stopped while the assistance image was displayed, the assistance image is switched to the first assistance image.
In the same field of endeavor, Tokiashi teaches:
(i.e. In this way, the bird's eye view image is displayed in a case where the vehicle is stopped after the vehicle runs in the forward direction and the top view image is displayed in a case where the vehicle is stopped after the vehicle runs in the backward direction- ¶0090) (Notes: This part of the claim is contingent in nature and is given the broadest reasonable interpretation according to MPEP 2111.04 II).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Kadowaki and Brett with the teachings of Toshiaki so a frequent switching between the top view image and the bird's eye view image can be prevented (Tokiashi- ¶0090).

Claim 11 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Kadowaki Jun et al. [US 20130060421 A1: already of record] in view of Hall Brett O. [US 6340935 B1: already of record] further in view of Yanagawa Hirohiko et al. [US 20030165255 A1: already of record].
Regarding claim 11, Kadowaki and Hall teach all the limitations of claim 2.
However, Kadowaki and Hall do not teach explicitly:
further comprising: in a case where the host vehicle is determined to not be at a standstill, displaying the surrounding image without the first assistance image superimposed on the surrounding image.  
In the same field of endeavor, Yanagawa teaches:
further comprising: in a case where the host vehicle is determined to not be at a standstill, displaying the surrounding image without the first assistance image superimposed on the (i.e. For example, processing may be started when the vehicle speed is 10 km/h, and processing executed to display a bird's-eye view image for as long as the vehicle speed remains below this speed- ¶0104). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Kadowaki and Hall with the teachings of Yanagawa to display a bird's-eye view image continuously, without being reset, even if the shift position changes in the course of a parking operation (Yanagawa- ¶0104).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488